Citation Nr: 1641561	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-36 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 7, 2009, for the assignment of an increased rating for the service-connected left knee mechanical derangement and anterior cruciate insufficiency. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2015, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Board remanded the Veteran's claim in order to obtain his treatment records from the VA Medical Center in Wilmington, Delaware from 1972-1973.  Although the VA Appeals Management Center (AMC) initially requested records for the wrong veteran, a corrected request was mailed in July 2015 and a follow-up request was sent the following month.  The record also indicates that the AMC called the Medical Center in November 2015 and was informed that "they did not have the Veteran's treatment records from 1972 to 1973."  However, the Report of Contact documenting this phone call lists the wrong veteran. 

The Veteran's representative has argued that the conflicting information contained in the November 2015 Report of Contact "causes concern as to the validity of the attempt to obtain the records."  See the August 2016 Post-Remand Brief.  Upon review, the Board agrees that the November 2015 Report of Contact is unclear and an additional attempt should be made to obtain the Veteran's records.  

The duty to assist requires that records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A (b)(3).  Because it is unclear whether the Veteran's 1972-1973 treatment records from Wilmington, Delaware exist, an additional remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to secure the Veteran's VA treatment records from the Wilmington, Delaware VA Medical Center from 1972-1973.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




